George, C. J.,
delivered the opinion of the court.
The motion is to affirm the judgment, because all the' assignments of error are predicated on the bill of exceptions contained in the record, upon the ground that this bill of exceptions is no part of the record, because, as is alleged, it was signed by the judge after the adjournment of the court, and there was no order of court allowing the bill to be prepared and signed after the term, and no statement in the bill itself that this course was consented to by the parties. The bill of exceptions was taken to the overruling of a motion for *633a new trial, and appears on its face to bave been taken at the instant of the overruling of the motion, and during the term, though it appears to have'been marked filed by the clerk several months afterwards. The statement in the bill of exceptions, as to the time of" its being signed, is conclusive, like all other parts of the record, and can only be impeached for fraud. Merely showing that it was in fact signed afterwards would not show the fraud if it also appeared that it was so signed with the consent of the parties, which is the case here. It is not necessary that the bill of exceptions should be marked filed in order to make it a part of the record. It becomes such by the signature of the judge. Motion denied.